Citation Nr: 1436717	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  13-25 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a waiver of overpayment of pension benefits in the amount of $18,452.30.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to July 1974. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an July 2013 decision on waiver of indebtedness by the Committee on Waivers and Compromises (COWC) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In November 2004, VA mailed notice of indebtedness to the Veteran's correct address of record.

2.  The Veteran did not file a timely request for waiver of recovery of indebtedness.


CONCLUSION OF LAW

Waiver of overpayment of pension benefits in the amount of $18,452.30 is denied.  38 U.S.C.A. § 5302(a) and 38 C.F.R. § 1.963(b)(2).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A request for waiver of indebtedness other than for loan guaranty shall only be considered if made within 180 days following the date of a notice of indebtedness to the debtor.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2) (2013).  The 180-day period may be extended if the individual requesting the waiver demonstrates that, as a result of an error by either VA or postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in receipt of the notification of indebtedness beyond the time customarily required for mailing.  Id.  If the delay in the receipt of the notice of indebtedness is substantiated, the 180-day period is computed from the date of the requester's actual receipt of the notice of indebtedness.  Id.

In connection with the mailing of correspondence and the presumption of regularity in the administrative process, the U.S. Court of Appeals has held that VA may rely on the "last known address" shown of record, and that the burden is on the appellant to keep VA apprised of his or her whereabouts.  See McCullough v. Principi, 
15 Vet. App. 272, 275 (2001); see also Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998) (en banc); Edwards v. Peake, 22 Vet. App. 57 (2008).  In this case, the Veteran was notified in November 2004 of an overpayment in the initial amount of $15,676.27.  The November 2004 letter informed the Veteran of his right to dispute the debt and the request a waiver of his obligation to repay the debt and also stated that a document entitled "Notice of Rights and Obligations" was enclosed.  The record shows that the November 2004 notice letter was mailed to the Veteran's then address of record, a Post Office (P.O.) box that he provided in a December 2002 Report of Contact.  There is nothing in the record to suggest that the November 2004 letter was returned to VA by the U.S. Postal Service as undeliverable.  In fact, the evidence reflects that the Veteran was receiving and responding to notification mailed to his P.O. box during the time period preceding the date of the November 2004 notice of indebtedness.  For example, the Veteran's responded in August 2003 (documented in in Virtual VA) to a July 2003 letter sent to him at his P.O. box.  

The Veteran's representative suggests that the Veteran may not have received the November 2004 notification of indebtedness, yet it is unclear when the Veteran claims to have received notification of the overpayment.  He initially indicated that he did not receive notification of the overpayment until 2010 when he reapplied for pension benefits (see Hearing Transcript (T.) at p. 5), but then he later clarified that he first received noticed that he owed money to VA when "they took my VA pension away in 2005."  See T. at p. 6.  In any event, as the November 2004 notice letter was mailed to the Veteran's correct address and was not returned as undeliverable, any bare allegations of nonreceipt, without more, are insufficient to rebut the presumption of regularity.  See Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007) (appellant's statement of nonreceipt, without more, is not clear evidence that can be used to rebut the presumption of regularity).  Accordingly, the Veteran is presumed to have received notice of the November 2004 letter, and the "Notice of Rights and Obligations" appended thereto.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (holding "that the law requires only that VA mail notice and then presume the regularity of the administrative process "in the absence of clear evidence to the contrary'").

Furthermore, even if there were a delay in the receipt of the November 2004 letter, the Board finds that the evidence does not demonstrate that any alleged delay was the result of an error by either VA or postal authorities or due to other circumstances beyond the Veteran's control.  The Veteran's reported "tumultuous life events," which presumably include the Veteran's incarceration in 2009 and 2010 and subsequent divorces, and "changes of address" are not the types of circumstances beyond his control that would have resulted in his ability to receive mail at his P.O. box back in 2004.  Moreover, it is especially significant to note that even assuming arguendo that the Veteran did not actually receive notification until 2010 and that the delay was due to VA/postal error or circumstances beyond his control (neither of which is established here), he nevertheless still failed to file a request for waiver of overpayment until 2013, well beyond the 180-day time limit.

Because the Veteran's request for waiver is deemed to be untimely, he is not entitled to waiver of overpayment of pension benefits.  As such, his claim is denied.


ORDER

Waiver of overpayment of pension benefits in the amount of $18,452.30 is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


